DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 1/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2021.
The Examiner notes that the Applicant has failed to indicate what claims were amended and how in the claim set filed 1/6/2021, Applicant has identified the status of claims 4-5, 7, 10, and 13-14 as original claims. This is inaccurate because the claims were at least amended to alter and change the dependency of said claims to become multiple dependent claims. The Applicant must mark the claim set to show the changes. See 37 CFR 1.121(c)(2).
Information Disclosure Statement
The information disclosure statement filed 1/5/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The Information Disclosure Statement filed 4/5/2019 contains the following informalities and has been corrected with the correct information: 
Non Patent Literature Document Cite No. 207 reads “OHNESSORGE” but should read “OHNESORGE”.
It is also noted that the Foreign Patent Document EP 0797988 A2 was provided twice by the Applicant 
Claim Objections
Claim 1-4 and 13 are objected to because of the following informalities:  
Claim 1, line 2 recites “the system” but should read “the delivery system” to be consistent with the language. 
Claim 1, line 8 recites “the cannula” but should read “the hollow cannula” to be consistent with the language. The same applies to the rest of claim 1, as well as claims 4 and 13.
Claim 1, line 10 recites “the stylet” but should read “the delivery stylet” to be consistent with the language. The same applies to the rest of claim 1, as well as claims 2-3.
Claim 13, line 4 recites “the material or topography” but should read “the radiopaque material or ultrasound responsive topography” to be consistent with the language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fluid" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, line 1 recites “the fluid”, but it is unclear what the fluid is a part of. For purposes of examination, the Examiner will interpret the claim as being a fluid of the fluid delivery mechanism.
Claim 13 recites the limitation "the absence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 10-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mercereua et al. (US Patent 6,450,937 B1) in view of Walsh (US Publication 2011/0040279 A1).
Regarding claim 1, Mercereua discloses a delivery system (10, Mercereua) for delivering a drug depot (50, Mercereua) to a site within a patient, the system comprising:
a. a hollow cannula (12, Mercereua) having a proximal end (End towards 22, Mercereua) and a distal end (End towards 20, Mercereua); 
b. a delivery stylet (14, Mercereua) having a proximal end (End towards 30, Mercereua), a distal end (End towards 28, Mercereua), a lumen (26, Mercereua) extending between the proximal and distal ends of the delivery stylet (Fig. 3, Mercereua), and a distal portion (See Image 1, Mercereua) at the distal end of the delivery stylet (Fig. 3, Mercereua), the delivery stylet being configured and dimensioned to be receivable by and slidable forwardly and backwardly within the cannula including to a (Delivery stylet is perfectly capable of being dimensioned to be receivable by and slidable forwardly and backwardly within the cannula including to a position wherein said distal portion protrudes beyond the distal end of the cannula, see Figs. 10-12, Mercereua); and 
c. an actuator (16, Mercereua) for ejecting the drug depot from the stylet to a site within the body (Fig. 12, Mercereua), said actuator in communication with an interior of the stylet (Fig. 12, Mercereua).  
Mercereua is silent regarding
said actuator having a fluid delivery mechanism in fluid communication with an interior of the stylet and being effective to create pressure within the stylet sufficient to eject the drug depot therefrom.  
Walsh teaches a delivery system (100, 200, Walsh) for delivering a drug depot (10, Walsh) to a site within a patient, the system comprising:
b. a delivery stylet (100, Walsh) having a proximal end (End towards 110, Walsh), a distal end (End towards 120, Walsh), a lumen (Interior of 100, Walsh) extending between the proximal and distal ends of the delivery stylet (Fig. 1, Walsh), and a distal portion at the distal end of the delivery stylet (Fig. 1, Walsh); and 
c. an actuator (200, Walsh) for ejecting the drug depot from the stylet to a site within the body (Figs. 2A-2-D, Walsh), said actuator having a fluid delivery mechanism (200, Walsh) in fluid communication with an interior of the stylet (Figs. 2A-2D, Walsh) and being effective to create pressure within the stylet sufficient to eject the drug depot therefrom (Figs. 2A-2D, Walsh).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the actuator of Mercereua to incorporate the teachings of Walsh to incorporate said actuator having a fluid delivery mechanism in fluid communication with an interior of the stylet and being effective to create pressure within the stylet sufficient to eject the drug depot therefrom since such a modification is the result of a simple substitution of one known element (16, Mercereua) for another (200, Walsh) to obtain predictable results (Ejection of seed/carrier) and in order to deliver a fluid to the target location (Fig. 7, Walsh).
Regarding claim 5, Mercereua in view of Walsh disclose the delivery system of any one of claims 1 to 4, wherein the drug depot comprises a radiographic marker that allows the drug depot to be (Examiner notes that the drug depot was not positively claimed, therefore any features furthering defining the drug depot are also not positively claimed and are being treated as a functional limitation. The drug depot is perfectly capable of comprises a radiographic marker that allows the drug depot to be visualized under a diagnostic imaging beam).  
Regarding claim 6, Mercereua in view of Walsh disclose the delivery system of claim 5, wherein the radiographic marker is selected from the group consisting of barium, calcium phosphate, bismuth, iodine, tantalum, tungsten, metal beads, and mixtures thereof (Examiner notes that the drug depot was not positively claimed, therefore any features furthering defining the drug depot are also not positively claimed and are being treated as a functional limitation. The radiographic marker is perfectly capable of being selected from the group consisting of barium, calcium phosphate, bismuth, iodine, tantalum, tungsten, metal beads, and mixtures thereof).  
Regarding claim 7, Mercereua in view of Walsh disclose the delivery system of any one of claims 1 to 6. 
Mercereua is silent regarding
wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub.  
Walsh teaches wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub (End of Paragraph [0047], Walsh).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the delivery system of Mercereua to incorporate the teachings of Walsh to incorporate wherein the delivery stylet has a hub at the proximal end thereof, and the actuator is releasably attachable to the hub in order to allow for a quick release connection (End of Paragraph [0047], Walsh).  
Regarding claim 8, Mercereua in view of Walsh disclose the delivery system of claim 7, wherein the actuator is a syringe (200, Walsh) having a barrel (200, Walsh), a plunger (230, Walsh) slidable within the barrel (Figs. 2A-2D, Walsh), and wherein the barrel has a distal portion configured to be attachable to the hub of the delivery stylet (Figs. 2C-2D and end of Paragraph [0047], Walsh).  
Regarding claim 10, Mercereua in view of Walsh disclose the delivery system of any one of claims 1 to 9, wherein the fluid is a liquid (300, Walsh).  
Regarding claim 11, Mercereua in view of Walsh disclose the delivery system of claim 10, wherein the liquid comprises an agent selected from the group consisting of an anaesthetic, Depo-Medrol (methylprednisolone), dexamethasone, and mixtures thereof (Paragraphs [0039]-[0040], Walsh).  
Regarding claim 13, Mercereua in view of Walsh disclose the delivery system of any one of claims 1 to 12, wherein at least one of the cannula and delivery stylet comprises a radiopaque material or ultrasound responsive topography (Col 6, lines 35-38 and 63-67, Mercereua) to provide increased contrast relative to the absence of the material or topography under a diagnostic imaging beam (Col 6, lines 35-38 and 63-67, Mercereua).  
Regarding claim 14, Mercereua in view of Walsh disclose the delivery system of any one of claims 1 to 13, for use in treating scoliosis (Delivery system is perfectly capable of being used for treating scoliosis).
Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mercereua et al. (US Patent 6,450,937 B1) in view of Walsh (US Publication 2011/0040279 A1) further in view of McKay (US Publication 2009/0131908 A1).
Regarding claim 2, Mercereua in view of Walsh disclose the delivery system of claim 1, further comprising a drug depot (50, Mercereua) retained by the stylet at the distal end of the stylet (Fig. 7, Mercereua).
Mercereua in view of Walsh are silent regarding
the drug depot being visualizable by a diagnostic imaging beam or modality.  
McKay teaches a delivery system (10, McKay) for delivering a drug depot (30, McKay) to a site within a patient, the system comprising:
b. a delivery stylet (Fig. 1, McKay) having a proximal end (End towards 12, McKay), a distal end (End towards 26, McKay), a lumen (Interior of 24, McKay) extending between the proximal and distal ends of the delivery stylet (Fig. 1, McKay), and a distal portion at the distal end of the delivery stylet (Fig. 1, McKay); and 
(Fig. 2, McKay) for ejecting the drug depot from the stylet to a site within the body (Paragraph [0081], McKay).  
further comprising a drug depot (30, McKay), the drug depot being visualizable by a diagnostic imaging beam or modality (Paragraph [0039], McKay).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drug depot of Mercereua to incorporate the teachings of McKay to incorporate being visualizable by a diagnostic imaging beam or modality in order to permit the user to accurately position the depot into the site of the patient and also permit the user to track movement and degradation of the depot at the site over time (Paragraph [0039], McKay).  
Regarding claim 3, Mercereua in view of Walsh further in view of McKay disclose the delivery system of claim 2, wherein the drug depot has a portion inside the stylet and a portion protruding from the distal end of the stylet (Fig. 7, immediately after the first 50 is pushed out of 24, a portion of the drug deport would be located inside the stylet and a portion would be protruding from the distal end of the stylet, Mercereua).  
Regarding claim 12, Mercereua in view of Walsh further in view of McKay disclose the delivery system claim 2, wherein the diagnostic imaging beam or modality is selected from the group consisting of computed tomography (CT), ultrasound, x-ray, magnetic resonance imaging (MRI), and fluoroscopy (Paragraph [0039], McKay).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mercereua et al. (US Patent 6,450,937 B1) in view of Walsh (US Publication 2011/0040279 A1) further in view of McKay (US Publication 2009/0131908 A1) further in view of Misle et al. (US Publication 2017/0304555 A1).
Regarding claim 4, Mercereua in view of Walsh further in view of McKay disclose the delivery system of claim 2 or 3.
Mercereua in view of Walsh further in view of McKay are silent regarding
further comprising a solid stylet configured and dimensioned to be receivable inside the cannula to provide rigidity thereto, whereby the cannula, with the solid stylet received therein, is effective to pierce tissue of a patient.  
Misle teaches a delivery system (10, Misle), the system comprising:
(12 Misle) having a proximal end (18, Misle) and a distal end (26, Misle); 
further comprising a solid stylet (28, Misle) configured and dimensioned to be receivable inside the cannula to provide rigidity thereto, whereby the cannula, with the solid stylet received therein, is effective to pierce tissue of a patient (Paragraph [0025], Misle).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the delivery system of Mercereua in view of Walsh further in view of McKay to incorporate the teachings of Misle to incorporate a solid stylet configured and dimensioned to be receivable inside the cannula to provide rigidity thereto, whereby the cannula, with the solid stylet received therein, is effective to pierce tissue of a patient in order to stiffen the hollow cannula/needle and prevent tissue material from entering the forward end of the hollow cannula/needle as the hollow cannula/needle is inserted into a person or animal (End of Paragraph [0028], Misle).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mercereua et al. (US Patent 6,450,937 B1) in view of Walsh (US Publication 2011/0040279 A1) further in view of McKay (US Publication 2011/0022028 A1).
Regarding claim 9, Mercereua in view of Walsh disclose the delivery system of claim 8, wherein the syringe is a Luer lock syringe (End of Paragraph [0047], Walsh).
Mercereua in view of Walsh are silent regarding
the hub of the delivery stylet has external threads complementary to internal threads of the Luer lock of the syringe.  
McKay teaches a delivery system (Figs. 1 and 5b, McKay) for delivering a drug depot (Title, McKay) to a site within a patient, the system comprising:
b. a delivery stylet (Fig. 5a, McKay) having a proximal end (End towards 525, McKay), a distal end (End towards 505, McKay), and a distal portion at the distal end of the delivery stylet (Fig. 5a, McKay); and 
c. an actuator (125, 130, McKay),
wherein the delivery stylet has a hub (525, McKay) at the proximal end thereof (Figs. 5a-5b, McKay), and the actuator is releasably attachable to the hub (Paragraphs [0037] and [0052], McKay).  
(Fig. 1, McKay) having a barrel (125, McKay), a plunger (130, McKay), and wherein the barrel has a distal portion (120, McKay) configured to be attachable to the hub of the delivery stylet (Fig. 1, Paragraphs [0037] and [0052], McKay),
wherein the syringe is a Luer lock syringe (Paragraph [0037], McKay) and the hub of the delivery stylet has external threads complementary to internal threads of the Luer lock of the syringe (Figs. 1 and 5a-5b, Paragraphs [0037] and [0052], McKay).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the hub of the delivery stylet of Mercereua in view of Walsh to incorporate the teachings of McKay to incorporate external threads complementary to internal threads of the Luer lock of the syringe because it is known to provide such threads to couple both components (Figs. 1 and 5a-5b, Paragraphs [0037] and [0052], McKay).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/Examiner, Art Unit 3783 

/BRANDY S LEE/Primary Examiner, Art Unit 3783